Citation Nr: 1033444	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  06-28 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disorder.

2.  Entitlement to service connection for a stomach disorder.

3.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for peripheral neuropathy of the 
upper and lower extremities.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1969 to July 1971.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from December 2005 and July 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi

When this matter was before the Board in January 2009, the Board 
denied the Veteran's claims of entitlement to service connection 
for a bilateral foot disorder, a bilateral ankle disorder, a 
stomach disorder, and colon cancer, and denied entitlement to 
compensation benefits pursuant to the provisions of 38 U.S.C.A. 
§ 1151 for peripheral neuropathy of the upper and lower 
extremities.  The Veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
Subsequently, the Veteran abandoned his appeals of denials of 
entitlement to service connection for a bilateral ankle disorder 
and colon cancer.  

In an April 2010 Order, the Court granted the parties' Joint 
Motion for Remand, vacating the Board's January 2009, as to the 
claims of entitlement to service connection for a bilateral foot 
disorder, entitlement to service connection for a stomach 
disorder, and entitlement to compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151 for peripheral neuropathy of 
the upper and lower extremities and remanded the case for 
compliance with the terms of the joint motion.  The case was 
subsequently returned to the Board for further appellate review 
consistent with the Joint Motion for Remand.



REMAND

A preliminary review of the record upon its return to the Board 
discloses a need for further development in order to comply with 
the Court's Order and the Joint Motion for Remand in this case.  

The Veteran seeks entitlement to service connection for a 
bilateral foot disorder and a stomach disorder, and entitlement 
to compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for peripheral neuropathy of the upper and 
lower extremities.

The Board, in the January 2009 decision denying entitlement to 
compensation benefits pursuant to the provisions of 38 U.S.C.A. 
§ 1151 for peripheral neuropathy of the upper and lower 
extremities, stated that review of the treatment notes dated in 
August 2005 prior to the Veteran's first chemotherapy treatment 
do not reveal any signed informed consent.  However, the Board 
noted that the Veteran was:

described as alert and oriented.  He had seen several 
members of the treating team since admission and they 
had explained to him that the chemotherapy would be 
started soon.  He was instructed to inform the staff 
of any pain or discomfort, nausea or vomiting, fever 
or chills, or other difficulties.  He reportedly 
verbalized understanding and voiced his desire to 
comply.

As such, the Board found "that the records with regard to 
treatment and evaluation of the Veteran for his cancer by way of 
chemotherapy indicate that the Veteran was well aware of the 
risks of complications associated with the chemotherapy."  The 
Board noted that the Veteran voiced a desire to start the 
therapy.

In the Joint Motion for Remand the parties agreed that "it is 
unclear from the Board's decision what evidence it relied on in 
concluding that Appellant's consent, was informed."  The parties 
the Joint Motion for Remand further found that as the record did 
not contain evidence of the Veteran's consent form, it was 
unclear how the Board concluded that all potentially relevant 
records were obtained pursuant to the duty to assist.  Lastly, in 
the Joint Motion for Remand the parties agreed that the Board 
erred in not addressing the Veteran's testimony during his March 
2008 hearing before the BVA that he did not recall signing a 
consent form and that his consent to chemotherapy was not 
informed.

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the records 
are in Federal custody.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  A review of the claims filed does not reveal that a 
consent form regarding the Veteran's chemotherapy has been 
obtained and associated with the claims folder.  As such, 
attempts must be made to obtain and associate with the claims 
folder any consent form regarding the Veteran's chemotherapy.

A review of the claims folder reveals that the Veteran was denied 
entitlement to Social Security Disability Insurance benefits.  
However, the records regarding this denial of benefits have not 
been associated with the claims folder and the record contains no 
indication that any attempt was made to obtain the Veteran's 
complete Social Security Administration (SSA) record.  Because 
SSA records are potentially relevant to the Board's 
determination, VA is obliged to attempt to obtain and consider 
those records.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. 
§ 3.159(c)(2); see also Moore v. Shinseki, 555 F.3d 1369 (Fed. 
Cir. 2009).  Therefore, this appeal must be remanded to obtain 
the Veteran's complete SSA record.

In regard to the Veteran's claim of entitlement to service 
connection for a stomach disorder, in the Joint Motion for Remand 
the parties agreed that the Board had erred in not addressing the 
Veteran's complaints of "gas on stomach after eating spicy 
foods" and "epigastric pain" during service.  In addition, in 
the Joint Motion for Remand the parties agreed that it was 
unclear whether the Board would have reached the same conclusion 
regarding whether there was evidence of record "indicating any 
kind of causal relationship between service and the development 
of any chronic disorder," had the Board considered the 
aforementioned in service complaints.

The Board notes that the Veteran's post-service treatment records 
reveal that the Veteran is diagnosed with gastroesophageal reflux 
disease and peptic ulcer disease.  The Veteran's in-service 
treatment records reveal that the Veteran had stomach complaints 
in service.  The Veteran has reported that he has received 
treatment for his stomach disorder since the mid seventies.

To date the Veteran has not been afforded a VA examination 
regarding his stomach disorder.  In determining whether the duty 
to assist requires that a VA medical examination be provided or 
medical opinion obtained with respect to a Veteran's claim for 
benefits, there are four factors for consideration.  These four 
factors are:  (1) whether there is competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that an 
event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an applicable 
presumption period; (3) whether there is an indication that the 
disability or symptoms may be associated with the Veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical evidence 
of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated that 
this element establishes a low threshold and requires only that 
the evidence "indicates" that there "may" be a nexus between 
the current disability or symptoms and the Veteran's service.  
The types of evidence that "indicate" that a current disability 
"may be associated" with service include, but are not limited 
to, medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the merits, or 
credible evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In the current case, as the Veteran is currently diagnosed with 
gastroesophageal reflux disease and peptic ulcer disease, 
complained of "gas on stomach after eating spicy foods" and 
"epigastric pain" during service, and has indicated that he has 
been treated for stomach problems since shortly after service, 
the Board finds it necessary to afford the Veteran a VA medical 
examination regarding his reported stomach disorder.

With respect to the claim for service connection for a bilateral 
foot disorder, the Board observes that in an October 2005 VA 
examination the examiner reported that that "AP lateral and 
oblique views of both feet demonstrate joint spaces are well-
maintained, no boney abnormalities."  The examiner further 
stated that "[t]here is very mild angulation at the first 
[metatarsophalageal] joint bilaterally."  In sum, the examiner 
stated that the Veteran had a "[n]ormal bilateral foot 
examination."  Review of the record reveals that the Veteran was 
found to have "[s]mall plantar calcaneal spur[s]" on X-ray 
examination.

In the Joint Motion for Remand the parties agreed, in regard to 
the Veteran's claim of entitlement to service connection for a 
bilateral foot disorder, that the Board had erred in not 
addressing the apparent discrepancy, regarding whether the 
Veteran's feet were in fact normal, in the October 2005 
examination report.  In addition, in the joint motion for remand 
the parties agreed that the Board had erred in not addressing the 
X-ray evidence at all.

The Board notes that once VA undertakes the effort to provide an 
examination when developing a service-connection claim, even if 
not statutorily obligated to do so, it must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  As it is unclear whether the VA examiner in the October 
2005 examination report considered the X-ray evidence of a 
current bilateral foot disorder in rendering an opinion and the 
examination report otherwise contains discrepancies, the Board 
finds the examination to be insufficient.  Therefore, the Veteran 
must be afforded another VA examination regarding whether the 
Veteran is currently diagnosed with a bilateral foot disorder and 
whether any condition found to be present is related to the 
Veteran's active service.

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal, it is the Board's opinion that 
further development of the case is necessary.  This case is being 
returned to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., and the Veteran will be notified when further 
action on his part is required.  Accordingly, this case is 
REMANDED for the following action:

1.  The RO/AMC should obtain and associate 
with the claims file copies of any 
determination on the Veteran's claim for 
SSA disability benefits, together with the 
medical records that served as the basis 
for any such determination.  

2.  The RO/AMC should obtain and associate 
with the claims file any consent forms 
completed by the Veteran in connection with 
his VA chemotherapy treatment in 2005  

3.  The Veteran should be afforded an 
examination of his feet to determine the 
nature and etiology of any bilateral foot 
disorder that may be present.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should be 
accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file, particularly service treatment 
records, VA x-rays of the feet and the 
October 2005 VA examination report, and 
offer comments and an opinion, as to 
whether the Veteran currently has a 
bilateral foot disorder, and if so 
specified the disorder(s) present.  If a 
bilateral foot disorder is currently 
present, the examiner should also offer 
comments and an opinion as to whether any 
currently diagnosed bilateral foot disorder 
had it onset during service or is any way 
causally or etiologically related to 
service.  

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot be 
provided without resort to speculation, the 
examiner should so state and explain why an 
opinion cannot be provided without resort 
to speculation.  

Since it is important "that each disability 
be viewed in relation to its history[,]" 
38 C.F.R. § 4.1, copies of all pertinent 
records in the Veteran's claims file, or, 
in the alternative, the claims file, must 
be made available to the examiner for 
review in connection with the examination.

4.  The Veteran should be afforded an 
examination to determine the nature and 
etiology of any stomach disorder, including 
gastroesophageal reflux disease and peptic 
ulcer disease, which may be present.  Any 
and all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file, particularly service treatment 
records, and offer comments and an opinion 
as to whether any currently diagnosed 
stomach disorder, including 
gastroesophageal reflux disease and peptic 
ulcer disease, had it onset during service 
or is any way causally or etiologically 
related to symptomatology shown in service 
treatment records.  The examiner is 
requested to specifically comment on the 
service treatment records reflecting 
gastrointestinal symptomatology and explain 
why those records either do or do not 
support your etiologically opinion.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot be 
provided without resort to speculation, the 
examiner should so state and explain why an 
opinion cannot be provided without resort 
to speculation.  

Since it is important "that each disability 
be viewed in relation to its history[,]" 
38 C.F.R. § 4.1, copies of all pertinent 
records in the Veteran's claims file, or, 
in the alternative, the claims file, must 
be made available to the examiner for 
review in connection with the examination.

5.  With respect to the issue of 
compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for 
peripheral neuropathy of the upper and 
lower extremities, the RO/AMC should review 
the evidence of record and determine 
whether there was sufficient medical 
evidence to decide the claim.  If the 
RO/AMC determines that there is not 
sufficient medical evidence to decide the 
claim, an opinion should be obtained or the 
Veteran should be afforded an examination 
to ascertain whether he currently has 
peripheral neuropathy of the upper and 
lower extremities, and if so, whether such 
additional disability was caused by VA 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault in furnishing this 
medical treatment, or was the result of an 
event that was not reasonably foreseeable.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the additional 
evidence.  If the benefits sought are not granted, the Veteran 
and his representative should be furnished a Supplemental 
Statement of the Case, and be afforded a reasonable opportunity 
to respond before the record is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
Veteran is free to submit any additional evidence and/or argument 
he desires to have considered in connection with his current 
appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


